PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/684,606
Filing Date: 23 Aug 2017
Appellant(s): SUYAMA et al.



__________________
Wen Xie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 10, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1. 	Appellant argues the following:
“Appellant respectfully submits that claim 3 is not rendered obvious by the prior art references of record. In particular, the combination of the prior art references of record fails to teach a derailleur having

a single frame mounting axis that is spaced from a hub axis of the bicycle by a frame linear distance that is equal to or smaller than forty-two millimeters, 

at least a resistance applying mechanism applying resistance to a rotational movement of the chain guide,

a first link axis and a second link axis that are more vertical than horizontal with respect to the pivot axis in a state where the bicycle rear derailleur is mounted to the bicycle frame and as viewed from a rear side of the bicycle, 

a derailleur linear distance that is equal to or smaller than one hundred millimeters.”

“With the features of claim 3, the claimed rear shift system has an arrangement and the dimensions such that the rear shift system is compatible with a wide-range rear sprocket, in particular one that can be accommodated with a mountain bike having a single front sprocket. That is, the claimed rear shift system is compatible with a single front sprocket and the claimed rear derailleur compensates for the single front sprocket by being adapted for a rear derailleur system having a wide range of sprockets. The overall arrangement enabled by the claimed derailleur enables a mountain bike to adopt multiple rear sprockets for the bicycle while having only a single front sprocket, a structural arrangement that saves weight and bulkiness.”

See page 12 lines 3-23 of the Appeal Brief.

The Examiner respectfully does not agree for the following reason(s):

First, the arguments are not commensurate with the scope of independent claim 3.  The arguments are not commensurate with the scope of claim 3 because claim 3 is directed to the structure of a bicycle rear derailleur.   A wide range of sprockets and a single front sprocket are not positively claimed in claim 3.  Further, a rear shift system is not claimed until later dependent claim 17.  In addition, the Examiner points out that “a wide range of sprockets” and “a single front sprocket” are not claimed in any of the other claims.   

Second, while Appellants appear to argue that the derailleur is compatible with a wide-range rear sprocket, in particular one that can be accommodated with a mountain bike having a single front sprocket, Appellants’ arguments fail to particular point out how the claimed arrangement of claim 3 relates to a wide-range rear sprocket or how the claimed arrangement relates to a single front sprocket.  How does the claimed arrangement relate to “a wide-range rear sprocket”?  How does the claimed arrangement relate to “a single front sprocket”?  

Third, Appellants in the argument of “the claimed rear shift system has an arrangement and the dimensions such that the rear shift system is compatible with a wide-range rear sprocket” appear to be arguing that the limitation of “a derailleur linear distance that is equal to or smaller than one hundred millimeters” is compatible with a wide-range rear sprocket.  The Examiner respectfully does not agree 

The Examiner notes that Appellants only appear to have selected specific limitations of independent claim 3.  It appears Appellants may be in agreement with the rejection of claim 3 regarding the remaining limitations, not argued in this Appeal Brief.  

2. 	Appellant argues the following:
“Claim 3 also recites that the first link axis and the second link axis is more vertical than horizontal with respect to the pivot axis, and the frame mounting axis is spaced from the pivot axis by a derailleur liner distance that is equal to or larger than seventy-eight millimeters. With these features, the derailleur can adopt a wide range type rear sprocket that can be accommodated with a mountain bike having a single front sprocket as a singular rear derailleur having a wide range of sprockets without the need to adopt multiple rear sprockets for the bicycle, thereby saving weight and bulkiness.

Further, it is well known in the bicycle field that mountain bikes and derailleurs implemented with a mountain bike are susceptible to “ghost shifting”, which is unintentional shifting during use. That is, unintentional shifting can be caused by vibration with the bicycle is operating on a mountainous or rough terrain. Therefore, the claimed derailleur is provided with a resistance applying mechanism to increase rigidity at a mounting portion of derailleur to the bicycle frame.”

See page 13 lines 5-17.

The Examiner respectfully does not agree for the following reason(s):

not positively claimed in claim 3.  Further, a rear shift system is not claimed until later dependent claim 17.  In addition, the Examiner points out that “a wide range of sprockets” and “a single front sprocket” are not claimed in any of the other claims.  In addition, as the prior art of Watarai et al., Shimano, and Ando is obvious to all the limitations of claim 3, the combination of these prior art references would provide the benefit of saving weight and bulkiness similar to Appellants’ claimed invention.

Second, the argument is not commensurate with the scope of claim 3 because claim 3 claims “the single frame mounting axis being spaced from the pivot axis by a derailleur linear distance that is equal to or smaller than one hundred millimeters in a state where the chain guide is positioned at the first lateral position” (see last 3 lines of claim 3), and not a derailleur liner distance that is equal to or larger than seventy-eight millimeters as argued by the Appellants.  Further, the Examiner points out that the prior art references of Watarai et al., Shimano, and Ando is obvious to the derailleur linear distance equal to or smaller than one hundred millimeters or equal or smaller than seventy-eight millimeters.

Third, the argument is not commensurate with the scope of claim 3 because no particular mounting of the resistance applying mechanism with respect to the rest of the structure of the claimed derailleur is claimed (see claim 3 lines 9-11).  Thus, how the claimed resistance applying mechanism would increase rigidity at a mounting portion of derailleur to the bicycle frame is unclear.  As the prior art of Watarai et al., Shimano, and Ando is obvious to all the limitations of claim 3, the prior art of record would be obvious to the benefit of providing an increase in rigidity at a mounting portion of a derailleur similar to Appellants’ claimed invention.  

the derailleur can adopt a wide range type rear sprocket that can be accommodated with a mountain bike having a single front sprocket as a singular rear derailleur having a wide range of sprockets without the need to adopt multiple rear sprockets for the bicycle” appear to be arguing that the limitation of “a derailleur linear distance that is equal to or smaller than one hundred millimeters” is can adopt a wide range type rear sprocket.  The Examiner respectfully does not agree because a derailleur linear distance that is equal to or smaller than one hundred millimeters would accommodate a narrow or compact rear sprocket(s) and not a “wide range” type rear sprocket as argued by Appellants.  How would the limitation of a derailleur linear distance that is equal to or smaller than one hundred millimeters be compatible with a “wide range” type rear sprocket?

3. 	Appellant argues the following:
“Basically, the Office Action alleges that one skilled in the art would have modified Watarai to have a derailleur linear distance that is equal to or smaller than one hundred millimeter in order to achieve an “optimum value” for a low-profile derailleur. The Office Action has given no indication of any type of remote teaching in the prior art that the claimed linear distance would achieve an “optimum value.” In fact, none of the prior art references cited of record provides any time of teaching with respect to a derailleur linear distance that is equal to or smaller than one hundred millimeters.”

See page 16 lines 19-25.

And

“The Office Action fails to even point to any teaching in the prior art references of any desired value for a derailleur linear distance (e.g., the distance between the single frame mounting axis and the pivot axis) whatsoever. That is, the prior art references are silent on a derailleur linear distance and what range a supposed derailleur linear distance ought to be. The Office Action has nothing but conclusory statements 

See page 17 lines 16-22.

The Examiner respectfully does not agree for the following reason(s):

First, the prior art references of Watarai et al., Shimano, and Ando are obvious to the claimed limitations of claim 3, except for the limitation of a derailleur linear distance that is equal to or smaller than one hundred millimeters.

One of ordinary skill in the art would be motivated to use a derailleur linear distance that is that is equal to or smaller than one hundred millimeters because of the desire to reduce the profile of a derailleur.  The desire to reduce the profile of a derailleur would lead one of ordinary skill in the art to the optimized value of a derailleur linear distance that is equal to or smaller than one hundred millimeters.  

If the value of the derailleur linear distance is too large, the derailleur would no longer be a low profile derailleur and would require such an over extended range of movement of a bicycle chain that chain and derailleur would experience interference during bicycle use.  One example would be interference of the derailleur and chain from the ground, if the bicycle were to be used on uneven ground (such as ground on which mountain bicycles operate).

If the value of the derailleur linear distance is too small, the derailleur would either require link members (such as 162 and 166 of Watarai et al.) to be so small that production costs of the link members would be expensive, or would leave the link member too small to operate over the entire ranges of a rear sprocket assembly (such as R1-R8 of Watarai et al.).



Are Appellants arguing that the value of a derailleur linear distance that is equal to or smaller than one hundred millimeters is the novelty of their invention?  

4. 	Appellant argues the following:
“That is, the Office Action states that one skilled in the art would have modified Watarai to have a frame linear distance that is equal to or smaller than forty-two millimeters in order to achieve an “optimum value” for a low-profile derailleur. Again, the Office Action has given no indication of any type of remote teaching in the prior art that the claimed linear distance would achieve an “optimum value.” In fact, none of the prior art references cited of record provides any time of teaching with respect to a derailleur linear distance that is equal to or smaller than forty-two millimeters.

As previously stated, U.S. patent law requires that either the prior art references must expressly teach each claim limitation exactly or else the record must disclose a reason for a person of ordinary skill in the art to modify the prior art teachings to obtain the claimed invention. Beckson Marine at 727.”

See page 19 lines 3-13.

The Examiner respectfully does not agree for the following reason(s):







One of ordinary skill in the art would be motivated to use a frame linear distance that is equal to or smaller than forty-two millimeters because of the desire to reduce the profile of a derailleur.  The desire to reduce the profile of a derailleur would lead one of ordinary skill in the art to the optimized value of a frame linear distance that is equal to or smaller than forty-two millimeters.

If the value of the frame linear distance is too large, the derailleur would no longer be a low profile derailleur and would require such an over extended range of movement of a bicycle chain that chain and derailleur would experience interference during bicycle use.  One example would be interference of the derailleur and chain from the ground, if the bicycle were to be used on uneven ground (such as ground on which mountain bicycles operate).  In addition, if the value of the frame linear distance is too large, the bicycle frame would require a portion (similar to the bicycle frame F portion between FA and A in figure 1 of the application) of such increased length that the costs of the bicycle frame would increase, which would not be desirable.

If the value of the frame linear distance is too small, the derailleur would be mounted too close to the hub axis (A, see figure 1 of application) such that attachment and removal of a rear sprocket assembly would be difficult because of the proximity of the derailleur to the hub axis.

Second, the optimization of the a value of a frame linear distance that is equal to or smaller than forty-two millimeters would be desirable to one of ordinary skill in the art to provide a derailleur of a compact design, which is desirable with at least derailleurs of mountain bicycles.



5. 	Appellant argues the following:
“Regarding the feature “movable member including a resistance applying mechanism applying resistance to a rotational movement of the chain guide”, the Office Action states that one skilled in the art would have modified the “movable member” 74 of Watarai to have a resistance applying mechanism in view of Shimano’s “resistance applying mechanism” 16, 17 and 23. Please see page 7 of the Office Action.”

See page 20 lines 6-10.

The Examiner points out that Appellants have not provided any arguments regarding the limitation of a resistance applying mechanism.

6. 	Appellant argues the following:
“The Office Action does not provide a reason why one skilled in the art would have modified Watarai in this way, other than to “minimize the lateral range of movement of the derailleur needed for chain guiding operations.” The Office Action does not cite anywhere in the reference that one skilled in the art would be motivated to minimize the lateral range of movement, as alleged.

As already argued, the Federal Circuit in Beckson Marine requires either the claim limitations are expressly disclosed, or the record must disclose a reason for one skilled in the art to modify the prior art to have the claimed limitation. The Office Action fails to show this.”

See page 22 lines 6-14.




First, the minimizing of the lateral range of movement of the derailleur is desirable to one of ordinary skill in the art because such reducing of the lateral range of movement would increase the chain shifting speed of the derailleur.  For high speeds bicycles, faster chain shifting speeds would be wanted.  

Second, the motivation of one of ordinary skill in the art to minimize the lateral range of movement of the derailleur is the reason one of ordinary skill in the art would modify the prior art to have the claimed limitation.  This motivation is provided in the rejection of claim 3 (i.e. the record).

7. 	Appellant argues the following:
“Further, the Office Action fails to support how Watarai could be modified in view of Ando. The combined teachings of Watarai and Ando fail to teach one skilled in the art who Watarai could be modified in view of Ando without substantial reconstruction of Watarai’s derailleur that could destroy the intended purpose of Watarai.”

See page 23 lines 1-4.

The Examiner respectfully does not agree for the following reason(s):

First, in response to Appellants’ argument above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).



8. 	Appellant argues the following:
“Particularly, the structures of the derailleurs in Watarai and Ando are very different. These structural differences between the derailleurs of Watarai and Ando are implemented for the different designs of these derailleurs in order to achieve the different objectives disclosed. That is, the Office Action cannot simply assert that Watarai can be modified to have the more vertical construction of Ando’s links 7 and 8 in order achieve minimizing lateral range. This simple justification to modify Watarai is insufficient to prove obviousness when the modification is not that simple and would ultimately require a substantial reconstruction of Watarai.”

See page 23 lines 5-12.

The Examiner respectfully does not agree for the following reason(s):

First, while Appellants argue that the derailleurs of Watarai and Ando are structurally different, Appellants do not particularly point out what are the structural differences of between Watarai and Ando that that would make the modification of Watarai in view Ando improper.  Further, Appellants have not cited any reason or teaching in either of Watarai or Ando that teach away from modifying Watarai in view of Ando.  As discussed earlier, Watarai and Ando disclose similar types of derailleurs and the modification of Watarai in view of Ando would not require a substantial reconstruction of Watarai’s derailleur.  

Second, the Office does not merely assert that Watarai can be modified to have the more vertical construction of Ando’s links 7 and 8 in order achieve minimizing lateral range.  The Office points to the motivation of minimizing lateral range as the rationale for combining Watarai in view of Ando.

9. 	Appellant argues the following:
“Specifically, Watarai discloses a derailleur structure to achieve a low profile derailleur. Please see paragraph [0001] of Watarai. However, Ando discloses a derailleur structure for a compact derailleur having adjusting screws that are accessible longitudinally of the bicycle frame without being obstructed by the bracket. Please see col. 2, Ins. 24-35 of Ando. The prior art does not how Watarai can be modified in view of Ando to achieve a low compact derailleur such as Ando’s while similarly maintaining the low profile derailleur of Watarai (e.g., without rendering Watarai’s intended purpose unsatisfactory required by MPEP §2145).”

See page 23 lines 13-20.

The Examiner respectfully does not agree for the following reason(s):

First, while Appellants argue that the derailleurs of Watarai and Ando are different types of derailleurs, Appellants do particularly point out what are the structural differences of the different types of derailleurs of Watarai and Ando that that would make the modification of Watarai in view Ando improper.  Further, Appellants have not cited any reason or teaching in either of Watarai or Ando that teach away from modifying Watarai in view of Ando.  As discussed earlier, Watarai and Ando disclose similar types of derailleurs and the modification of Watarai in view of Ando would not require a substantial reconstruction of Watarai’s derailleur.  

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

10. 	Appellant argues the following:
“For example, compare the rear views of Watarai’s derailleur versus Ando’s derailleur, annotated and reproduced below. In particular, compare the linkages of Watarai’s derailleur to Ando’s. Ando teaches a parallelogram arrangement for Ando’s links 7 and 8 which enable the more vertical arrangement of Ando, as shown in Figures 4A to 4C, reproduced below. Watarai’s links 162 and 166 do not have this parallelogram arrangement. However, Ando only teaches that the more vertical arrangement of its links 7 and 8 is achieved by the parallelogram arrangement. Modifying Watarai’s links 162 and 166 just to have this structure would destroy all of the other features and intended purposes of Watarai. Ando simply does not teach how Watarai could be modified without destroying low profile derailleur of Watarai without substantial reconstruction that is not taught by the prior art.”

See page 23 line 21 to page 4 line 5.

The Examiner respectfully does not agree for the following reason(s):

First, the links 162 and 166 of Watarai (see figure 1 of Watarai) are shown each in the form of a rectangle (see for example 162 in figure 1 of Watarai).  A rectangle is a parallelogram with four angles of equal size.  Thus, the links 162 and 166 are parallelograms and the links of Watarai have a parallelogram arrangement.  As Ando has a parallelogram arrangement to achieve a more vertical arrangement of links, the links of Watarai can similarly be modified to be more vertical to achieve a more vertical arrangement.  

Second, in response to Appellants’ arguments above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

11. 	Appellant argues the following:
“Furthermore, the Office Action provides no teaching as to how Watarai can be modified to have the linkage structure of Ando to be more vertical, while also modifying Watarai to have the claimed frame linear distance that is equal to or smaller than forty-two millimeters, a derailleur linear distance that is equal to or smaller than one hundred millimeters, and a resistance applying mechanism in view of Shimano. The teachings of the prior art references simply fail how such modifications of Watarai can be successful without destroying the intended purpose of Watarai.”

See page 25 lines 1-7.

The Examiner respectfully does not agree for the following reason(s):

First, in response to Appellants’ arguments above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).



12. 	Appellant argues the following:
“The obviousness rejections over Watarai, Ando and Shimano lack rational underpinning required by the law. As stated above, the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR at 417.”

See page 25 lines 20-24.

The Examiner respectfully does not agree for the following reason(s):

First, the rationales for combining Watarai, Shimano, and Ando in the rejection of claim 3 are the rational underpinning required.  Thus, the rejection of claim 3 as obvious to Watarai, Shimano, and Ando meets the requirements of KSR at 417.  

Second, Appellants arguments do not particularly point out why combining Watarai, Shimano, and Ando would be improper.  The motivations, as discussed in the rejection to claim 3, show that claim 3 is obvious in view of Watarai, Shimano, and Ando.  

Third, the predictable result of modifying Watarai in view of Shimano and Ando to one of ordinary skill in the art would be to provide a more compact design for the derailleur of Watarai.  Appellants’ arguments do not particularly to point out how the modification of Watarai in view of Shimano and Ando would not have produced a predictable result (such as providing a more compact derailleur design).

13. 	Appellant argues the following:
“There is no reason with rational underpinning to reconfigure Watarai’s derailleur such that first link axis and the second link axis are more vertical than horizontal as such a reconstruction would destroy the intended purpose of Watarai’s derailleur which is to provide a low profile derailleur. As clearly shown by Figure 4A of Ando, Ando is not a low profile derailleur. There is also no reason with rational underpinning to undergo the modification of Watarai in view of Ando along with the alleged modifications of the Office Action to achieve the claimed frame linear distance, the claimed derailleur linear distance, and the resistance applying mechanism without wholly reconstructing Watarai’s derailleur in such a manner that is not taught in the prior art references.”

See page 26 lines 1-9.

The Examiner respectfully does not agree for the following reason(s):

First, the arguments are not commensurate with the scope of the rejection of claim 3, as Ando is not being relied upon for teachings of the claimed frame linear distance, the claimed derailleur linear distance, and the resistance applying mechanism.

Second, the reason (i.e. motivation) to modify Watarai in view of Ando to have a more vertical arrangement would be to minimize the lateral range of movement of the derailleur of Watarai is provided in the rejection of claim 3.  The modification of Watarai in view of Ando would not destroy the intended purpose of the derailleur of Watarai of moving a bicycle chain along a rear sprocket assembly.

14. 	Appellant argues the following:
“Therefore, the Office Action relies on Morse for teaching a wide range type rear sprocket. The Office Action’s reliance on another reference other than Watarai and Ando to show a wide range type rear sprocket completely undermines all of the Office Action’s arguments on pages 5 and 6 of the Office Action asserting that one skilled in the art would have modified Watarai’s derailleur to have the claimed frame linear distance, the claimed derailleur linear distance, and a more vertical arrangement of the links in order to achieve an “optimum value.””

See page 28 lines 1-7.

The Examiner respectfully does not agree for the following reason(s):

The Appellants have not particularly pointed out how the use of Morse undermines all the Office Action’s arguments.  Appellants have not pointed out any particular relationship between the derailleur and a rear sprocket assembly as claimed in claim 17.  The claimed frame linear distance, the claimed derailleur liner distance, and a more vertical arrangement of the links are not claimed in claim 17 to have any particular relationship with a rear sprocket assembly.  The derailleur and rear sprocket assembly only appear to be claimed together (without any particular relationship to each other) in claim 17.

15. 	Appellant argues the following:
“Clearly, Watarai’s derailleur is not compatible with a wide range type rear sprocket and Ando’s derailleur is not compatible with a wide range type rear sprocket, as the Office Action relies on Morse for teaching this arrangement.”

See page 28 lines 8-10.

The Examiner respectfully does not agree for the following reason(s):



Second, as earlier claim 3 claims 1) “a frame linear distance that is equal to or smaller than forty-two millimeters” and 2) “a derailleur linear distance that is equal to or smaller than one hundred millimeters”, how the claimed derailleur of claim 3 would be compatible with a “wide range” type sprocket is not clear.  The above limitations appear compatible with a narrow or compact rear sprocket, and not a “wide range” type sprocket. 

16. 	Appellant argues the following:
“Appellant respectfully submits that the Office Action’s reliance on these additional features of Morse just shows that the Office Action is cherry-picking features in the prior art references in order to reject the claims without any rational underpinning required by KSR. The combination of the prior art references simply fails to show how Watarai’s derailleur can be modified to have all of the claimed features of claim 3 successfully, and fails to teach several of the claimed features of claim 3 whatsoever.”

The Examiner respectfully does not agree for the following reason(s):

First, Appellants arguments have not particularly pointed out how the Office Action is cherry-picking features in the prior art references in order to reject the claims without any rational underpinning required by KSR.  The rationale of providing a variety of gear transmission ratios for use of a user of the bicycle of Watarai is the rational underpinning for combining Morse with the derailleur of Watarai, Shimano, and Ando, regarding claim 17.  The rationales for combining Watarai, Shimano, and Ando (as discussed in the rejection of claim 3) are the rational underpinnings required, regarding claim 3.  Thus, the Examiner is not simply cherry-picking features of the prior art.  



17. 	Appellant argues the following:
“Appellant believes that dependent claims 2, 5 and 7-17 are also allowable over the prior art of record in that they depend from independent claim 3, and therefore are allowable for the reasons stated above. Also, dependent claims 2, 5 and 7-17 are further allowable because they include additional features. Thus, Appellant believes that because the prior art of record does not anticipate independent claim 3, neither does the prior art anticipate the dependent claims.”

See page 28 lines 17-22.

No new arguments are provided with respect to dependent claims 2, 5, and 7-17.  These claims stand or fall with arguments regarding independent claim 3.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUAN J CAMPOS, JR/Examiner, Art Unit 3654                                                                                                                                                                                                        								/MICHAEL R MANSEN/                                                                                                                               Supervisory Patent Examiner, Art Unit 3654                                                                         
Conferees:
/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                  
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.